Citation Nr: 1241280	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-01 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral knee and bilateral ankle disabilities. 

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to November 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In June 2011, the Veteran testified at a hearing via videoconferencing, seated at the RO, before the undersigned Veterans Law Judge, seated in Washington, DC.  A transcript has been procured and is of record. 

In an August 2011 decision and remand, the Board, in part, remanded the Veteran's claims for service connection for a lumbar spine disorder and entitlement to TDIU to the Appeals Management Center (AMC) for additional development.  As will be explained in the remand portion of this decision, the record indicates that the AMC did not comply with the Board's remand request regarding the provision of a VA examination to assist in determining the nature and etiology of the Veteran's lumbar spine disorder.  The claims for service connection for a lumbar spine disorder and entitlement to TDIU will again be remanded for additional development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In the August 2011 decision and remand, the Board also, in part, remanded the Veteran's claim for service connection for a right ankle disability to the AMC for additional development.  In an August 2012 rating decision, the AMC granted service connection for degenerative osteoarthritis of the right ankle.  As the August 2012 rating decision acted as a full grant of the Veteran's claim for service connection for a right ankle disability, that issue is not in appellate status, and is not before the Board.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  


REMAND

The Board finds that additional development is required before the issues of service connection for a lumbar spine disorder and entitlement to TDIU are ripe for adjudication.  38 C.F.R. § 19.9 (2012).  The Veteran essentially contends that he developed a lumbar spine disorder due to in-service back trauma related to parachute jumping.  Alternatively, the Veteran contends that his lumbar spine disorder was either caused or aggravated by his service-connected instability and degenerative joint disease of the right knee, posttraumatic osteochondritis of the left ankle, degenerative joint disease of the left knee, and degenerative osteoarthritis of the right ankle.   

The Board finds that an additional VA examination is necessary to assist in determining the etiology of the Veteran's lumbar spine disorder.  In the August 2011 decision and remand, the Board requested that the AMC provide a VA medical examination to assist in determining the nature and etiology of the Veteran's lumbar spine disorder and right ankle disability, specifically requesting that the VA examiner offer an opinion as to whether the Veteran's lumbar spine disorder was caused or aggravated by his service-connected disabilities.  In an October 2011 VA medical examination report, a VA examiner noted reviewing the claims file, interviewing the Veteran, performing a physical examination, and diagnosing multilevel degenerative arthritis of the lumbar spine and degenerative osteoarthritis of the right ankle.  

Following the VA examination in October 2011, the VA examiner appeared to opine that the Veteran's right ankle disability was at least as likely as not caused by chronic limping and gait alteration attributable to the service-connected left ankle and right knee disabilities; however, such apparent opinion does not appear to have probative value as it was later indicated in the same report by the same VA examiner to involve speculation.   Having reviewed the evidence, which included that the Veteran had spent 28 years after service performing physically demanding work as a pipefitter and welder, the VA examiner wrote that he could not offer an opinion as to whether the Veteran's low back disorder was related to any in-service incident without resorting to speculation.  In explaining this inability to offer an opinion, the VA examiner stated that it would problematic to opine as to whether the Veteran's lumbar spine disorder was caused by activities in service over 30 years ago or was caused solely by his arduous post-service employment.  The VA examiner also stated that he would not be able to attach causation for a lumbar spine disorder to the service-connected bilateral knee or left ankle injuries without resort to speculation.  

In the August 2011 decision and remand, the Board specifically requested that the VA examiner offer an opinion as to whether the Veteran's low back disorder were caused or aggravated by his service-connected disabilities.  The Board notes the October 2011 VA examiner explained why he could not offer an opinion regarding whether the Veteran's lumbar spine disorder was related to an in-service incident without resorting to speculation; however, having already indicated that the Veteran's left ankle and right knee disabilities most likely altered the Veteran's gait, the October 2011 VA examiner did not offer an explanation as to his inability to offer an opinion as to whether the Veteran's lumbar spine disorder was caused by his service-connected bilateral knee and left ankle disabilities without resorting to speculation.  Moreover, the VA examiner did not provide any opinion or statement explaining why he was unable to offer an opinion regarding whether the Veteran's lumbar spine disorder was aggravated, meaning permanently worsened beyond its natural progression, by the Veteran's service-connected bilateral knee and left ankle disabilities.  In addition, having determined that the Veteran's right ankle disability was at least as likely as not caused by his service-connected left ankle and bilateral knee disabilities, the VA examiner did not offer an opinion as to whether or not the Veteran's lumbar spine disorder was caused or aggravated by the right ankle disability by itself or in concert with the other service-connected disabilities.  

As the VA examiner did not offer an explanation for the inability to offer an opinion as to whether the Veteran's lumbar spine disorder was caused by his service-connected disabilities, and did not offer any opinion or statement explaining why he was unable to offer an opinion as to whether the Veteran's service-connected disabilities aggravated the lumbar spine disorder, the Board finds that the October 2011 VA medical examination report does not comply with the Board's requests in the August 2011 decision and remand; therefore, as part of this remand, the AMC/RO should provide an additional examination in compliance with the Board's remand requests.  See Stegall, 11 Vet. App. at 271.

As the issue of entitlement to TDIU is inextricably intertwined with the claim for service connection for a lumbar spine disorder, the issue of entitlement to TDIU is not ripe for final appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the Veteran's low back disorder, bilateral knee disabilities, and bilateral ankle disabilities.  After securing the necessary releases, the AMC/RO should attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  

2.  The AMC/RO should provide the Veteran with a VA joints (orthopedics) examination, to be performed by an appropriate VA examiner, to assist in determining the etiology of the Veteran's lumbar spine disorder.  The relevant documents in the claims file should be sent to the VA examiner for his or her review. 

Following a review of the relevant history and medical evidence, an interview with the Veteran, and a physical examination and any necessary testing, the VA examiner is asked to offer the following opinions: 

a.  Is it at least as likely as not (a 50 percent or greater degree of probability) that any lumbar spine disorder that is currently present began during service or is otherwise linked to some incident of active duty? 

b.  Is at least as likely as not (50 percent or greater degree of probability) that any currently diagnosed lumbar spine disorder was caused or aggravated (permanently worsened in severity) by the Veteran's service-connected bilateral knee and/or bilateral ankle disabilities? 

c.  Is the Veteran precluded from working at substantially gainful employment consistent with his educational and employment background solely due to his currently service-connected disabilities, specifically, instability and degenerative joint disease of the right knee, posttraumatic osteochondritis of the left ankle, degenerative joint disease of the left knee, and degenerative osteoarthritis of the right ankle? 

d.  Is the Veteran precluded from working at substantially gainful employment consistent with his educational and employment background due to his lumbar spine disorder and service-connected disabilities (instability and degenerative joint disease of the right knee, posttraumatic osteochondritis of the left ankle, degenerative joint disease of the left knee, and degenerative osteoarthritis of the right ankle)? 

In the VA joints examination report, the VA examiner is requested to specifically note the findings regarding etiology of the Veteran's lumbar spine disorder included in the March 2007 VA medical examination report, the July 2007 private medical examination report, and the October 2011 VA medical examination report.  The VA examiner is requested to specifically note and explain any disagreements the VA examiner might have with the conclusions reached in these reports. 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

"Aggravation" for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  The VA examiner is requested to provide a rationale for any opinion provided.  If the VA examiner is unable to answer any question presented without resort to speculation, the VA examiner should so indicate the reason why the question could not be answered. 

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims for service connection for a lumbar spine disorder (including as secondary to service-connected disabilities0 and entitlement to TDIU.  If the benefits sought remain denied, the Veteran and the representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

